FILED
                              NOT FOR PUBLICATION                             NOV 24 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BEI LIN,                                          No. 08-71392

               Petitioner,                        Agency No. A098-224-878

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Bei Lin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to remand and

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We grant the

petition for review, and remand.

      In upholding the IJ’s denial of relief, the BIA found that, even if credible,

Lin failed to submit reasonable corroboration such as a letter or affidavit from his

father or Chinese pastor, and reasonable corroboration of his church attendance in

the United States. In reaching these conclusions, the BIA did not have the benefit

of the court’s intervening decision in Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011).

Thus, we grant the petition for review, and remand Lin’s claims to the agency for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      In light of our conclusion we do not reach Lin’s remaining contentions,

including his challenge to the BIA’s denial of his motion to remand.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     08-71392